


 

Exhibit 10.23

 

 

SEPARATION AGREEMENT & RELEASE OF ALL CLAIMS

 

                                This Separation Agreement (hereinafter referred
to as “Agreement”) is made and entered into by and between Hossein Arjomand
(hereinafter referred to as “Employee”), and Align Technology, Inc. (hereinafter
referred to as “Company”).  In consideration of the mutual covenants and
promises herein contained and other good and valuable consideration, receipt of
which is hereby acknowledged, it is hereby agreed by and between the parties as
follows:

 

                WHEREAS, Employee has been for a time employed by the Company;

 

                WHEREAS, Employee and the Company have previously entered into
an employment agreement dated as of November 5, 2005 (the “Employment
Agreement”);

 

                WHEREAS, the parties have agreed that the Employment Agreement
be terminated immediately upon the execution of this Agreement and that Employee
ceases to be an executive officer of the Company;

 

WHEREAS, despite the termination of the Employment Agreement, the parties desire
for there to be a transition period (the “Transition Period”) from the date
hereof until Employee’s termination date of February 28, 2008 (the “Separation
Date”);

 

                WHEREAS, the parties wish to permanently resolve all disputes
that exist or may exist between them in the future arising out of Employee’s
employment with the Company and the termination thereof;

 

                NOW, THEREFORE, for and in consideration of the promises and
undertakings described below, the parties agree as follows:

 

AGREEMENT

 

1.             The Employment Agreement shall be terminated effective
February 6, 2008, and Employee shall immediately cease to be an executive
officer of the Company, but shall continue during the Transition Period until
the Separation Date as an employee of the Company.

 

2.             During the Transition Period, the Company shall continue to pay
Employee his current regular salary according to the Company’s standard payroll
schedule and practices, less applicable deductions and withholdings. Employee
has no right to employment with the Company after the Separation Date, and the
Company has no obligation to employ him after the Separation Date.  During the
Transition Period, Employee shall not report to work, but shall make himself
available to the Company, upon its written request, to provide services,
support, advice and cooperation commensurate with his last position.  Employee
understands and agrees that he is not authorized to provide any services or
support for or on behalf of the Company without prior written authorization from
the Company.  Employee shall not represent himself or otherwise hold himself out
to any third party or other person or entity as authorized to provide services,
enter agreements, or otherwise commit the Company to any action or course of
action during the Transition period without prior written authorization. 
Employee acknowledges and agrees that the continued payment of his salary during
the Transition Period, as well as the other promises

 

 

--------------------------------------------------------------------------------


 

and undertakings described herein, are adequate consideration for his promises
and undertakings and release of claims set forth herein.

 

3.             Employee’s employment with the Company shall terminate on the
Separation Date, and his obligation to perform any requested services on behalf
of the Company shall cease.  On the Separation Date, the Company shall pay
Employee all salary and all accrued but unusued vacation earned by him through
the Separation Date.

 

4.             Employee agrees that prior to the execution of this Agreement he
was not entitled to receive any monetary payments or benefits from the Company
beyond the Separation Date, and that the only payments and benefits that
Employee is entitled to receive from the Company in the future are those
specified in this Agreement and/or the “Subsequent Release Agreement,” described
below, if the Agreement and Subsequent Release Agreement are not revoked.

 

5.             Provided that Employee executes the general release agreement
attached hereto as Exhibit A (the “Subsequent Release Agreement”), on the
Separation Date,

 

(a) Employee shall be entitled to the payment of a  gross amount equal to one
year of Employee’s last base salary, which was two hundred fifty six thousand
five hundred seventy three dollars and zero cents ($256,573.00) per year. Said
payment shall be made in a lump sum and shall be paid to Employee within ten
days of either the Separation Date or the running of the revocation period set
forth in the Subsequent Release Agreement, whichever is later. Said payments are
subject to necessary and authorized deductions, and will be mailed to Employee’s
current home address.  During the period of said payments and/or as a result of
said payments, Employee shall not be employed by the Company, shall not be
authorized to act on behalf of the Company, and shall not represent himself to
any third party as a representative, agent or employee of the Company.

 

(b)           Beginning after the running of the revocation period set forth in
the Subsequent Release Agreement, in addition, the Company shall pay Employee’s
COBRA premiums for twelve (12) months beginning with the premium for March 1,
2008 and ending with the premium for February 1, 2009, or until such time as
Employee obtains comparable benefits, whichever is sooner.  Employee expressly
agrees that he shall provide notice to the Company at such time as he receives
comparable benefits, so that the COBRA coverage and payments can be
discontinued.  The Company will not withhold taxes or other amounts from said
premium payments and Employee shall be responsible for any tax liability
associated with such payments.  Employee is solely responsible for timely
electing COBRA coverage and his failure to do so will result in forfeiture of
the COBRA premiums identified in this Paragraph 1(b).

 

(c)           The Company will also pay $4,500 worth of outplacement services
with Lee Hecht Harrison. The Company will not withhold taxes or other amounts
from any payments for outplacement services and Employee shall be responsible
for any tax liability associated with such payments.

 

(d)           The consideration set forth in Paragraphs 5(a), 5(b) and 5(c) are
not payable to Employee if Employee does not execute the Subsequent Release
Agreement or elects to revoke this Agreement as set forth in Paragraph 13,
below, or otherwise, or elects to revoke the Subsequent Release Agreement as set
forth therein.

 

 

 

2

--------------------------------------------------------------------------------


(e)           Employee understands and agrees that the Subsequent Release
Agreement is attached hereto and therefore the twenty one (21) day review period
shall begin on February 5, 2008.  Employee shall have at least twenty one (21)
days to consider the Subsequent Release Agreement, but he may not execute the
Subsequent Release Agreement prior to the Separation Date.   Notwithstanding the
fact that the twenty one (21) day review period expires prior to the Separation
Date, the Company agrees that it will not rescind the Subsequent Release
Agreement until March 1, 2008.

 

6.             Employee expressly agrees that:

 

(a)           The foregoing payments set forth in Paragraphs 2, 5(a), 5(b) and
5(c) shall constitute an accord and satisfaction and a full and complete
settlement of Employee’s claims, shall constitute the entire amount of monetary
consideration provided to Employee under this Agreement except as provided
herein, and that Employee will not seek any further compensation for any other
claimed damage, costs or attorneys’ fees in connection with the matters
encompassed in this Agreement.

 

(b)           The Company has made no representations to Employee regarding the
tax consequences of any amounts received by Employee pursuant to this Agreement.
 Employee agrees to pay any and all federal, state, county or local taxes, which
are required by law to be paid with respect to this Agreement.  Employee agrees
to indemnify and hold the Company harmless from any claims, demands,
deficiencies, levies, assessments, executions, judgments or recoveries by any
governmental entity against the Company for any amounts claimed due on account
of this Agreement or pursuant to claims made under any federal, state, county or
local tax laws, and any costs, expenses or damages sustained by the Company by
reason of any such claims.

 

7.             Employee promises that within seven days of the execution of this
Agreement, he will return to the Company all Company property, as well as all
Company proprietary information, including, but not limited to, any documents or
other data in Employee’s possession at the time of termination.

 

8.             Employee represents that he has not filed any complaint, claims
or actions against the Company, its affiliated companies, or their current or
former officers, agents, directors, supervisors, employees, attorneys or
representatives with any state, federal or local agency or court and that
Employee will not do so at any time hereafter, except that Employee understands
that nothing in this Agreement shall be construed to prohibit him from filing a
charge with, or participating in any investigation or proceeding conducted by,
the Equal Employment Opportunity Commission, National Labor Relations Board,
and/or any federal, state or local agency.  Notwithstanding the foregoing,
Employee hereby waives any and all rights to recover monetary damages in any
charge, complaint or lawsuit filed by him or by anyone else on his behalf.

 

9.             Employee shall refrain from communicating any disparaging,
derogatory, libelous or scandalous statements to any third party regarding the
Company, its products, services, employees, agents, or representatives.  The
Company agrees that its Executive Officers have not and will not make any
derogatory, disparaging or negative statements about Employee.

 

 

3

--------------------------------------------------------------------------------


10.           Employee hereby agrees that all rights he may have under section
1542 of the California Civil Code are hereby waived by Employee.  Section 1542
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

11.           Notwithstanding the provisions of section 1542 of the Civil Code
of the State of California, Employee without limitation hereby irrevocably and
unconditionally releases and forever discharges the Company, and its affiliated
companies, their current and former officers, agents, directors, supervisors,
employees, representatives, successors and assigns, and all persons acting by,
through, under, or in concert with any of them from any and all charges,
complaints, claims, causes of action, debts, sums of money, controversies,
agreements, promises, damages and liabilities of any kind or nature whatsoever,
both at law and equity, known or unknown, suspected or unsuspected, arising from
conduct occurring on or before the date of this Agreement, including without
limitation any claims incidental to or arising out of Employee’s employment with
the Company or the termination thereof.  It is expressly understood by Employee
that among the various rights and claims being waived in this release are those
arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621.
et seq.), including the Older Workers’ Benefit Protection Act (29 U.S.C. §
626(f)).  This provision is intended by the parties to be all encompassing and
to act as a full and total release of any claim, whether specifically enumerated
herein or not, that Employee might have or has had, that exists or ever has
existed on or to the date of this Agreement, except for any claims which may not
legally be released, including but not limited to claims for unemployment
insurance, workers’ compensation or indemnification under California Labor Code
section 2802.  Employee acknowledges that he has thoroughly investigated whether
he has any rights to indemnification and agrees that he is unaware of any such
rights.  All released claims, including related attorneys’ fees and costs, are
forever barred by this Agreement and without regard to whether those claims are
based on any alleged breach of a duty arising in contract or tort; any alleged
unlawful act, any other claim or cause of action; and regardless of the forum in
which it might be brought.

 

12.           This Agreement and compliance with its terms shall not be
construed as an admission by the Company of any liability whatsoever, or as an
admission by the Company of any violation of the rights of Employee.  The
Company specifically disclaims any liability to Employee for any alleged
violation of any order, law, statute, duty or contract on the part of the
Company, or its employees or agents.

 

13.           Employee understands and agrees that Employee:

 

(a)           Has had the opportunity of a full twenty-one (21) days within
which to consider this Agreement before signing it, and that if Employee has not
taken that full time period that Employee has failed to do so knowingly and
voluntarily.

 

(b)           Has carefully read and fully understands all of the provisions of
this Agreement.

 

 

4

--------------------------------------------------------------------------------


(c)           Is, through this Agreement, releasing the Company, its affiliated
companies, and their current and former officers, agents, directors,
supervisors, employees, attorneys, representatives, successors and assigns and
all persons acting by, through, under, or in concert with any of them, from any
and all claims Employee may have against the Company or such individuals.

 

(d)           Knowingly and voluntarily agrees to all of the terms set forth in
this Agreement and intends to be legally bound by the same.

 

(e)           Was advised and hereby is advised in writing to consider the terms
of this Agreement and consult with an attorney of Employee’s choice prior to
signing this Agreement.

 

(f)            Has a full seven (7) days following the execution of this
Agreement to revoke this Agreement, and has been and hereby is advised in
writing that this Agreement, all of its terms, and all of the obligations of the
Company contained herein, shall not become effective or enforceable until the
revocation period has expired.

 

(g)           Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Agreement is signed are not waived.

 

14.           Employee agrees not to interfere with the Company’s relationship
with current employees, suppliers, customers or investors.  In furtherance of
this obligation, for a period of twelve (12) months following the date of
Employee’s execution of this Agreement, Employee shall not directly or
indirectly, for Employee or any other person, business or entity, solicit the
services of anyone employed by the Company during Employee’s employment.

 

15.           The parties hereto represent and acknowledge that in executing
this Agreement they do not rely and have not relied upon any representation or
statement made by any of the parties or by any of the parties’ agents, attorneys
or representatives with regard to the subject matter or effect of this Agreement
or otherwise, other than those specifically stated in this written Agreement.

 

16.           This Agreement shall be binding upon the parties hereto and upon
their heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns.  Employee expressly warrants that Employee has not transferred to any
person or entity any rights or causes of action, or claims released by this
Agreement.

 

17.           Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms or provisions shall not be effected thereby and said illegal,
unenforceable, or invalid term, part or provision shall be deemed not to be a
part of this Agreement.

 

18.           With the exception of the Proprietary Information and Invention
Assignment Agreement previously entered into between Employee and the Company,
which shall remain in full force and effect and are unaffected by this
Agreement, this Agreement sets forth the entire agreement

 

5

--------------------------------------------------------------------------------


between the parties hereto and fully supersedes any and all prior agreements and
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof.  This Agreement may only be amended or modified by a
writing signed by the parties hereto.  Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision of this Agreement
unless expressly so indicated otherwise.

 

19.           This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any of the parties hereto.

 

20.           This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.

 

21.           Any dispute arising between Employee and the Company pertaining to
the formation, validity, interpretation, effect or alleged breach of this
Agreement or any matters released herein, will be submitted to binding
arbitration at a mutually agreeable location, or in the absence of such, in
Santa Clara County, California.  Such arbitration supplants, replaces and waives
any right that Employee or the Company may have to pursue any dispute, claim or
controversy relating to the formation, validity, interpretation, effect or
alleged breach of this Agreement in any court, agency, tribunal or other forum,
including a civil action before any jury.  The parties agree to submit any such
dispute to binding arbitration pursuant to the JAMS Employment Arbitration
Rules and Procedures as are in effect on the date of the submission.  Either
Employee or the Company may initiate arbitration hereunder by written notice to
the other which shall include a concise statement of the issue(s) to be
arbitrated, along with a statement setting forth the relief requested. Any
demand for arbitration shall be filed within one year following the act,
occurrence, or non-occurrence giving rise to the claim(s) upon which arbitration
is sought or required.  Any failure to demand arbitration within this time frame
and according to these rules shall constitute a waiver of all rights to raise
any claims in any forum arising out of any dispute that was subject to
arbitration.  The decision of the arbitrator pursuant to this Agreement shall be
in writing, final, valid, irrevocable and conclusively binding upon the parties
to the dispute.  The award may be entered as a judgment in any court of
competent jurisdiction and the parties agree to stipulate to entry of judgment. 
Should either Employee or the Company disregard this arbitration requirement and
pursue an action subject hereto in any court or other as provided herein, upon
application of the aggrieved party to a court of competent jurisdiction, the
court shall order the matter to arbitration and shall award the prevailing party
in any such hearing its reasonable costs and attorney’s fees incurred in
connection therewith.

 

6

--------------------------------------------------------------------------------


22.           This Agreement may be executed in counterparts and each
counterpart, when executed, shall have the efficacy of a second original. 
Photographic or facsimile copies of any such signed counterparts may be used in
lieu of the original for any said purpose.

 

 

For Employee:

 

 

 

 

Dated: February 6, 2008

/s/ Hossein Arjomand

 

Hossein Arjomand

 

 

 

 

 

 

 

For Align Technology, Inc.:

 

 

 

 

Dated: February 6, 2008

By: /s/ Roger E. George

 

Roger E. George

 

Vice President, Legal and Corporate Affairs, General Counsel and Corporate
Secretary

 

 

7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXHIBIT A

 

SUBSEQUENT RELEASE AGREEMENT

 

                                This Subsequent Release Agreement (hereinafter
referred to as “Subsequent Release Agreement”) is made and entered into by and
between Hossein Arjomand (hereinafter referred to as “Employee”), and Align
Technology, Inc. (hereinafter referred to as “Company”).  In consideration of
the mutual covenants and promises herein contained and other good and valuable
consideration, receipt of which is hereby acknowledged, it is hereby agreed by
and between the parties as follows:

 

                WHEREAS, Employee has been for a time employed by the Company.

 

                WHEREAS, Employee and the Company have previously entered into
an employment agreement dated as of November 5, 2005 (the “Employment
Agreement”);

 

                WHEREAS, Employee successfully completed the Transition Period
identified in the Separation Agreement & Release of All Claims (the “Original
Separation Agreement”) and his employment with the Company shall end effective
February 28, 2008 (the “Separation Date”);

 

                WHEREAS, the parties wish to permanently resolve all disputes
that exist or may exist between them in the future arising out of Employee’s
employment with the Company and the termination thereof;

 

                NOW, THEREFORE, for and in consideration of the promises and
undertakings described below, the parties agree as follows:

 

AGREEMENT

 

1.             Employee’s employment with the Company shall end effective the
Separation Date and his obligation to perform any services on behalf of the
Company shall cease.  On the Separation Date, Employee shall be entitled to no
other salary, wages, benefits or compensation of any type from the Company,
provided, however, if Employee executes and does not revoke this Subsequent
Release Agreement, he shall be entitled to those payments and benefits that are
specified in this Subsequent Release Agreement.

 

2.             On the Separation Date, the Company shall pay Employee all salary
and all accrued but unused vacation earned by him through the Separation Date.

 

3.             Employee agrees that prior to the execution of this Subsequent
Release Agreement he was not entitled to receive any monetary payments or
benefits from the Company beyond the Separation Date, and that the only payments
and benefits that Employee is entitled to receive from the Company in the future
are those specified in this Subsequent Release Agreement.

 

4.             Provided that Employee executes Subsequent Release Agreement and
does not revoke as set forth below or otherwise, Company shall pay to Employee:

 

 

8

--------------------------------------------------------------------------------


 

(a) a gross amount equal to one year of Employee’s last base salary, which was
two hundred fifty six thousand five hundred seventy three dollars and zero cents
($256,573.00) per year. Said payment shall be made in a lump sum and shall be
paid to Employee within ten days of running of the seven (7) day revocation
period described herein.  Said payments are subject to necessary and authorized
deductions, and will be mailed to Employee’s current home address.

 

(a)           Beginning after the running of the revocation period set forth
below, in addition, the Company shall pay Employee’s COBRA premiums for twelve
(12) months beginning with the premium for March 1, 2008 and ending with the
premium for February 1, 2009, or until such time as Employee obtains comparable
benefits, whichever is sooner.  Employee expressly agrees that he shall provide
notice to the Company at such time as he receives comparable benefits, so that
the COBRA coverage and payments can be discontinued.  The Company will not
withhold taxes or other amounts from said premium payments and Employee shall be
responsible for any tax liability associated with such payments.  Employee is
solely responsible for timely electing COBRA coverage and his failure to do so
will result in forfeiture of the COBRA premiums identified in this Paragraph
1(b).

 

(b)           The Company will also pay $4,500 worth of outplacement services
with Lee Hecht Harrison.  The Company will not withhold taxes or other amounts
from any payments for outplacement services and Employee shall be responsible
for any tax liability associated with such payments.

 

(c)           The consideration set forth in Paragraphs 4(a), 4(b) and 4(c) are
not payable to Employee if Employee does not execute the Subsequent Release
Agreement or elects to revoke this Subsequent Release Agreement as set forth
below, or otherwise.

 

5.             Employee expressly agrees that:

 

(a)           He has been paid for all earned wages and accrued vacation as of
the date of termination, including, but not limited to, any wages, salary,
bonuses, incentive compensation, commissions, benefits, and compensation of any
type.

 

(b)           The foregoing payments set forth in Paragraphs 4(a), 4(b) and
4(c) shall constitute an accord and satisfaction and a full and complete
settlement of Employee’s claims, shall constitute the entire amount of monetary
consideration provided to Employee under this Subsequent Release Agreement
except as provided herein, and that Employee will not seek any further
compensation for any other claimed damage, costs or attorneys’ fees in
connection with the matters encompassed in this Subsequent Release Agreement.

 

(c)           The Company has made no representations to Employee regarding the
tax consequences of any amounts received by Employee pursuant to this Subsequent
Release Agreement.  Employee agrees to pay any and all federal, state, county or
local taxes, which are required by law to be paid with respect to this
Subsequent Release Agreement.  Employee agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, levies, assessments,
executions, judgments or recoveries by any governmental entity against the
Company for any amounts claimed due on account of this Subsequent Release
Agreement or

 

 

9

--------------------------------------------------------------------------------


pursuant to claims made under any federal, state, county or local tax laws, and
any costs, expenses or damages sustained by the Company by reason of any such
claims.

 

6.             Employee represents that he has not filed any complaint, claims
or actions against the Company, its affiliated companies, or their current or
former officers, agents, directors, supervisors, employees, attorneys or
representatives with any state, federal or local agency or court and that
Employee will not do so at any time hereafter, except that Employee understands
that nothing in this Subsequent Release Agreement shall be construed to prohibit
him from filing a charge with, or participating in any investigation or
proceeding conducted by, the Equal Employment Opportunity Commission, National
Labor Relations Board, and/or any federal, state or local agency. 
Notwithstanding the foregoing, Employee hereby waives any and all rights to
recover monetary damages in any charge, complaint or lawsuit filed by him or by
anyone else on his behalf.

 

7.             Employee shall refrain from communicating any disparaging,
derogatory, libelous or scandalous statements to any third party regarding the
Company, its products, services, employees, agents, or representatives.  The
Company agrees that its Executive Officers have not and will not make any
derogatory, disparaging or negative statements about Employee.

 

8.             Employee hereby agrees that all rights he may have under section
1542 of the California Civil Code are hereby waived by Employee.  Section 1542
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

9.             Notwithstanding the provisions of section 1542 of the Civil Code
of the State of California, Employee without limitation hereby irrevocably and
unconditionally releases and forever discharges the Company, and its affiliated
companies, their current and former officers, agents, directors, supervisors,
employees, representatives, successors and assigns, and all persons acting by,
through, under, or in concert with any of them from any and all charges,
complaints, claims, causes of action, debts, sums of money, controversies,
agreements, promises, damages and liabilities of any kind or nature whatsoever,
both at law and equity, known or unknown, suspected or unsuspected, arising from
conduct occurring on or before the date of this Subsequent Release Agreement,
including without limitation any claims incidental to or arising out of
Employee’s employment with the Company or the termination thereof.  It is
expressly understood by Employee that among the various rights and claims being
waived in this release are those arising under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621. et seq.), including the Older Workers’
Benefit Protection Act (29 U.S.C. § 626(f)).  This provision is intended by the
parties to be all encompassing and to act as a full and total release of any
claim, whether specifically enumerated herein or not, that Employee might have
or has had, that exists or ever has existed on or to the date of this Subsequent
Release Agreement, except for any claims which may not legally be released,
including but not limited to claims for unemployment insurance, workers’
compensation or indemnification under California Labor Code section 2802. 
Employee acknowledges that he has thoroughly investigated whether he has any
rights to

 

 

 

10

--------------------------------------------------------------------------------


indemnification and agrees that he is unaware of any such rights.  All released
claims, including related attorneys’ fees and costs, are forever barred by this
Subsequent Release Agreement and without regard to whether those claims are
based on any alleged breach of a duty arising in contract or tort; any alleged
unlawful act, any other claim or cause of action; and regardless of the forum in
which it might be brought.

 

10.           This Subsequent Release Agreement and compliance with its terms
shall not be construed as an admission by the Company of any liability
whatsoever, or as an admission by the Company of any violation of the rights of
Employee.  The Company specifically disclaims any liability to Employee for any
alleged violation of any order, law, statute, duty or contract on the part of
the Company, or its employees or agents.

 

11.           Employee understands and agrees that Employee:

 

(a)           Has had the opportunity of a full twenty-one (21) days within
which to consider this Subsequent Release Agreement before signing it, and that
if Employee has not taken that full time period that Employee has failed to do
so knowingly and voluntarily.

 

(b)           Has carefully read and fully understands all of the provisions of
this Subsequent Release Agreement.

 

(c)           Is, through this Subsequent Release Agreement, releasing the
Company, its affiliated companies, and their current and former officers,
agents, directors, supervisors, employees, attorneys, representatives,
successors and assigns and all persons acting by, through, under, or in concert
with any of them, from any and all claims Employee may have against the Company
or such individuals.

 

(d)           Knowingly and voluntarily agrees to all of the terms set forth in
this Subsequent Release Agreement and intends to be legally bound by the same.

 

(e)           Was advised and hereby is advised in writing to consider the terms
of this Subsequent Release Agreement and consult with an attorney of Employee’s
choice prior to signing this Subsequent Release Agreement.

 

(f)            Has a full seven (7) days following the execution of this
Subsequent Release Agreement to revoke this Subsequent Release Agreement, and
has been and hereby is advised in writing that this Subsequent Release
Agreement, all of its terms, and all of the obligations of the Company contained
herein, shall not become effective or enforceable until the revocation period
has expired.

 

(g)           Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Subsequent Release Agreement is signed are not waived.

 

12.           Employee shall not execute this Subsequent Release Agreement prior
to the Separation Date.

 

 

 

11

--------------------------------------------------------------------------------


13.           Employee agrees not to interfere with the Company’s relationship
with current employees, suppliers, customers or investors.  In furtherance of
this obligation, for a period of twelve (12) months following the date of
Employee’s execution of this Subsequent Release Agreement, Employee shall not
directly or indirectly, for Employee or any other person, business or entity,
solicit the services of anyone employed by the Company during Employee’s
employment.

 

14.           The parties hereto represent and acknowledge that in executing
this Subsequent Release Agreement they do not rely and have not relied upon any
representation or statement made by any of the parties or by any of the parties’
agents, attorneys or representatives with regard to the subject matter or effect
of this Subsequent Release Agreement or otherwise, other than those specifically
stated in this written Agreement.

 

15.           This Subsequent Release Agreement shall be binding upon the
parties hereto and upon their heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to the benefit of said parties and each
of them and to their heirs, administrators, representatives, executors,
successors, and assigns.  Employee expressly warrants that Employee has not
transferred to any person or entity any rights or causes of action, or claims
released by this Subsequent Release Agreement.

 

16.           Should any provision of this Subsequent Release Agreement be
declared or be determined by any court of competent jurisdiction to be illegal,
invalid, or unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions shall not be effected thereby and said
illegal, unenforceable, or invalid term, part or provision shall be deemed not
to be a part of this Subsequent Release Agreement.

 

17.           With the exception of the Proprietary Information and Invention
Assignment Agreement previously entered into between Employee and the Company,
which shall remain in full force and effect and are unaffected by this
Subsequent Release Agreement, this Subsequent Release Agreement sets forth the
entire agreement between the parties hereto and fully supersedes any and all
prior agreements and understandings, written or oral, between the parties hereto
pertaining to the subject matter hereof.  This Subsequent Release Agreement may
only be amended or modified by a writing signed by the parties hereto.  Any
waiver of any provision of this Subsequent Release Agreement shall not
constitute a waiver of any other provision of this Subsequent Release Agreement
unless expressly so indicated otherwise.

 

18.           This Subsequent Release Agreement shall be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any of the parties hereto.

 

19.           This Subsequent Release Agreement is made and entered into in the
State of California, and shall in all respects be interpreted, enforced and
governed by and under the laws of the State of California.

 

20.           Any dispute arising between Employee and the Company pertaining to
the formation, validity, interpretation, effect or alleged breach of this
Subsequent Release Agreement or any matters released herein, will be submitted
to binding arbitration at a mutually agreeable location, or in the absence of
such, in Santa Clara County, California.  Such arbitration supplants, replaces

 

 

12

--------------------------------------------------------------------------------


 

and waives any right that Employee or the Company may have to pursue any
dispute, claim or controversy relating to the formation, validity,
interpretation, effect or alleged breach of this Subsequent Release Agreement in
any court, agency, tribunal or other forum, including a civil action before any
jury.  The parties agree to submit any such dispute to binding arbitration
pursuant to the JAMS Employment Arbitration Rules and Procedures as are in
effect on the date of the submission.  Either Employee or the Company may
initiate arbitration hereunder by written notice to the other which shall
include a concise statement of the issue(s) to be arbitrated, along with a
statement setting forth the relief requested. Any demand for arbitration shall
be filed within one year following the act, occurrence, or non-occurrence giving
rise to the claim(s) upon which arbitration is sought or required.  Any failure
to demand arbitration within this time frame and according to these rules shall
constitute a waiver of all rights to raise any claims in any forum arising out
of any dispute that was subject to arbitration.  The decision of the arbitrator
pursuant to this Subsequent Release Agreement shall be in writing, final, valid,
irrevocable and conclusively binding upon the parties to the dispute.  The award
may be entered as a judgment in any court of competent jurisdiction and the
parties agree to stipulate to entry of judgment.  Should either Employee or the
Company disregard this arbitration requirement and pursue an action subject
hereto in any court or other as provided herein, upon application of the
aggrieved party to a court of competent jurisdiction, the court shall order the
matter to arbitration and shall award the prevailing party in any such hearing
its reasonable costs and attorney’s fees incurred in connection therewith.

 

21.           This Subsequent Release Agreement may be executed in counterparts
and each counterpart, when executed, shall have the efficacy of a second
original.  Photographic or facsimile copies of any such signed counterparts may
be used in lieu of the original for any said purpose.

 

 

 

For Employee:

 

Dated:

 

 

 

 

 

 

Hossein Arjomand

 

 

 

 

 

 

 

 

For Align Technology, Inc.:

 

 

 

 

 

 

 

Dated:

By:

 

 

 

13

--------------------------------------------------------------------------------

 

 
